The State /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    November 10, 2015

                                    No. 04-14-00551-CV

                                       Pablo SOLIZ,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 14-02-16542-CV
                    Honorable David Wellington Chew, Judge Presiding

                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason K. Pulliam, Justice

      The court has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court